Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21 and 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,936,053, claim 1 of U.S. Patent No 9,264, 287 and claim 1 of U.S. Patent No 8,873,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
           
US Patent 9,936,053
Instant Application 16/989,324
Claims 1, 4 and 5  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising: 

receiving, at a communication device, a plurality of information bits to be included in the PHY data unit; 

prior to encoding the information bits, adding, at the communication device, a number of first padding bits to the information bits, wherein the number of first padding bits is determined using the virtual value of the encoding parameter; encoding, at the communication device, the information bits using one or more encoders to generate coded bits; after encoding the information bits, adding, at the communication device, second padding bits to the coded bits such that a number of coded bits in each of multiple OFDM symbols corresponds to the true value of the encoding parameter; determining, at the communication device, a number of encoders to use to encode the information bits, parsing, at the communication device, the information bits to the determined number of encoders.

generating, at the communication device, the PHY data unit to include the coded bits.
Claims 22, 23, 24, 28, 29 and 30  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising:

receiving a plurality of information bits to be included in the PHY data unit;


adding a number of padding bits to the information bits: parsing the information bits to a number of encoders; encoding the information bits using the number of encoders to generate coded bits; padding the coded bits; and
wherein: the encoding includes encoding as per one or more encoding parameters;
the one or more encoding parameters includes a number of data bits per orthogonal frequency division multiplex (OFDM) symbol; and
padding the coded bits comprises adding padding bits to the coded bits corresponding to each OFDM symbol.





generating the PHY data unit to include the padded coded bits;








US Patent 9,964,287
Instant Application 16/989,324
Claims 1 and 2  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising: 

receiving a plurality of information bits to be included in the PHY data unit; 

adding a number of padding bits to the information bits, wherein the number of padding bits is determined based on respective virtual values of each of one or more encoding parameters; 

parsing the information bits to a number of encoders; encoding the information bits using the number of encoders to generate coded bits; 

padding the coded bits such that padded coded bits correspond to respective true values of each of the one or more encoding parameters; the one or more encoding parameters includes a number of data bits per orthogonal frequency division multiplex (OFDM) symbol; and padding the coded bits comprises adding padding bits to the coded bits corresponding to each OFDM symbol such that the number of padded coded bits per OFDM symbol corresponds to a number of coded data corresponding to a true value of data bits per OFDM symbol.

generating the PHY data unit to include the padded coded bits.
Claims 22, 23, 24, 28, 29 and 30  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising:

receiving a plurality of information bits to be included in the PHY data unit;

adding a number of padding bits to the information bits: 




parsing the information bits to a number of encoders; encoding the information bits using the number of encoders to generate coded bits; 

padding the coded bits; and
wherein: the encoding includes encoding as per one or more encoding parameters;
the one or more encoding parameters includes a number of data bits per orthogonal frequency division multiplex (OFDM) symbol; and
padding the coded bits comprises adding padding bits to the coded bits corresponding to each OFDM symbol.



generating the PHY data unit to include the padded coded bits;





US Patent 8,873,652
Instant Application 16/989,324
Claims 1 and 3  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising: 

receiving a plurality of information bits to be included in the PHY data unit; 

adding the number of padding bits to the information bits prior to encoding; 

parsing the information bits to a number of encoders; encoding the information bits to generate coded data bits, including encoding a last punctured block corresponding to at least one encoder differently from previous punctured blocks corresponding to the at least one encoder; determining a number of padding bits that need to be added to the information bits such that the information bits, after having been encoded, fill an integer number of orthogonal frequency division multiplexing (OFDM) symbols. N.sub.CBPS is a number of coded bits per OFDM symbol,


generating the PHY data unit to include the coded data bits.
Claims 22, 23, 24, 28, 29 and 30  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising:

receiving a plurality of information bits to be included in the PHY data unit;

adding a number of padding bits to the information bits: 

parsing the information bits to a number of encoders; encoding the information bits using the number of encoders to generate coded bits; 
padding the coded bits; and
wherein: the encoding includes encoding as per one or more encoding parameters;
the one or more encoding parameters includes a number of data bits per orthogonal frequency division multiplex (OFDM) symbol; and
padding the coded bits comprises adding padding bits to the coded bits corresponding to each OFDM symbol.



generating the PHY data unit to include the padded coded bits;





Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 22-26 and 28-32 is/are rejected under 35 U.S.C. 103(a) as being un patentable over US Pre-grant publication US 2011/0119567 to Tu et al. (hereinafter Tu) in view of US Pre-grant publication US 2005/0135493 to Maltsev et al. (hereinafter Maltsev)	

  	As to claims 22-24 and 28-30, Tu discloses a method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising:
 	receiving a plurality of information bits to be included in the PHY data unit (Tu; Fig.4; [0025] shows and discloses of receiving plurality of information bits. Fig.4: 400 corresponds to PHY data unit);
 	adding a number of padding bits to the information bits (Tu; Fig.4, [0025] shows and discloses a string of zeroes may be appended to the tail of each divided data string means adding a number of padding bits);
 	parsing the information bits to a number of encoders (Tu; [0006]; Fig.1 and 2 shows and discloses encoder parser are connected to plurality of FEC encoders);
 	encoding the information bits using the number of encoders to generate coded bits (Tu; [0006]; Fig.1, 2 and 4 shows and discloses encoders encoding plurality of information bits to generate code ward or coded bits);
  	Tu discloses a coded bits, but fails to disclose padding the coded bits. However, Maltsev discloses  
 	padding the coded bits (Maltsev; [0014] discloses padding the coded bits); and
 	generating the PHY data unit to include the padded coded bits (Maltsev; Fig.1:105; [0014]; [0018] shows and discloses generating and transmitting data).
 	wherein:
 	the encoding includes encoding as per one or more encoding parameters (Maltsev; [0014]-[0015] discloses  an encoder apply forward error correcting codes to bit stream to generate coded bits comprising bit strea);
 	the one or more encoding parameters includes a number of data bits per orthogonal frequency division multiplex (OFDM) symbol (Maltsev; [0014]-[0015] discloses the number of coded bits per OFDM symbol (Ncbps)); and
padding the coded bits comprises adding padding bits to the coded bits corresponding to each OFDM symbol (Maltsev; Abstract; [0015] discloses of adding padding bits to the coded bits corresponding to the number of coded bits per OFDM symbol (Ncbps)).
It is obvious for a person of ordinary skilled in the art to combine the before the invention was made. One would be motivated to combine the teachings in order to reduce errors in transmission. Interleaving

 	As to claims 25 and 31, the rejection of claim 22 as listed above is incorporated herein. In addition, Tu- Maltsev discloses further comprising determining the number of encoders (Tu; Fig.2: 208, 210, 212, 214),
 	wherein the number of encoders for a particular system configuration is determined such that the number of encoders does not result in a non-integer number of data bits per encoder for each OFDM symbol of the PHY data unit (Tu; [0005]). 

 	As to claims 26 and 32, the rejection of claim 21 as listed above is incorporated herein. In addition, Tu- Maltsev discloses wherein each of the encoders of the number of encoders includes a binary convolutional coding (BCC) encoder (Tu; [0005] discloses binary convolutional code (BCC) channel coding)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478